DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 12-15 are withdrawn and claims 1-11 and 16 are currently under consideration. 

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant's arguments on page 6, section II, second paragraph regarding the Liebel-Flarsheim case was found persuasive and the 35 USC 112(a) rejections would be overcome.  The Office is unclear as to the point of the arguments in the remainder of the response.  Applicant previously argued in response to the 112 rejection that the other sensors cited by the Office as possibilities not contemplated by the inventors but falling within the scope of the claims for sensing movements in a person would be understood by a person having ordinary skill in the art to not be within the scope of the claim as they are not reasonably understood for sensing purposeful human body motion.  The Office responded by citing instances in which those sensors could be used for detecting such movement.  Applicant's next response seems to question why the Office believes these types of sensors were not contemplated by the applicants as a possibility for use in its application and notes that the Office has established the other sensors were in the prior art.  Thus, Applicant first implies that a person of ordinary skill in the art 

Election/Restrictions
Claim 1 is allowable. The restriction requirement among groups, as set forth in the Office action mailed on 2/21/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/21/2019 is withdrawn.  Claims 12-15, directed to systems and methods are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the multiple “and/or” limitations in lines 3 and 5 make the scope of claim 13 indefinite as to what possible combinations are contemplated by the applicant.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 essentially claims computer program.  MPEP 2106.03 states:
Non-limiting examples of claims that are not directed to any of the statutory categories include: • Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations
Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to am abstract idea without significantly more. The claim(s) recite(s) method steps that may be interpreted as 
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. A discussion of concepts performed in the human mind, as well as concepts that cannot practically be performed in the human mind and thus are not "mental processes", is provided below with respect to point A. 
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").

In this case, the steps appear to be capable of being performed in the mind or with pen and paper as nothing appears to suggest any calculations that are beyond the capabilities of a person.  This judicial exception is not integrated into a practical application because there are no other limitations that rely on, use, or apply the abstract idea. The claim(s) does/do not include additional elements that 


Allowable Subject Matter
Claims 1-12 and 16 are allowed.  
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests, in combination with all limitations, the estimation of energy expenditure that identifying a cardiac drift phase from a movement signal and a heart rate signal and/or one more of the signals relating to the five factors listed and then correcting the heart rate signal during drift phase and estimating energy expenditure based on the correction.  An updated search has yielded the following references that the Office believes teaches some aspects of the invention
Lefever et al. (US 2015/0327804) teaches the measurement of heart rate attributable to physical exertion ([0043] heart response to exercise intensity).  Lefever et al. also teach that the device includes a heart rate monitor and a sensor to assess physical activity (one example is given of a cycling instrument with speed sensors in [0054] and [0059]).  Energy expenditure is also calculated in real time as exercise intensity and is output as power (see at least Fig. 4 and the power trace in the graph).  The system appears to identify the transition between aerobic and anaerobic training zones using heart rate and is capable of taking cardiac drift into account in identifying the transition ([0043]).  In [0044], a preferred embodiment states that the heart rate attributable to exercise can be separated from other influences that affect heart rate such as a mental part.  Figure 4 shows a graph of heart rate and power, but the power here appears 
The previously cited Shirai et al. (US 2017/0258407) teaches the ability to determine contributions to heart rate from physical exertion (eq2) and cardiac drift (eq. 3) (see overall heart rate eq. 4).  
The combination of these two reference would not however lead to the claimed invention in the Office’s opinion.  While Lefever takes cardiac drift into account for determining the transition point between aerobic and anaerobic training zones, it does not calculate power or energy usage that takes into account cardiac drift.  Without an explicit or implied teaching of this, it would be difficult to pull in the Shirai reference without some level of hindsight. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-13 and 16 are allowed and claims 13-15 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791                                        


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791